LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3299 K STREET, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM August 9, VIA EDGAR AND COURIER William Friar Senior Financial Analyst US Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re Heritage Financial Group, Inc. Registration Statement on Form: S-1 Filed June 22, 2010 File No. 333-167670 and Heritage Financial Group Form 10-K for December 31, 2010 Filed April 9, 2010 File No. 0-51305 Dear Mr.
